Exhibit 10.b.vii
Form of Restricted Stock Awards for
awards granted 2010-2012 under 2005 Plan






MASCO CORPORATION


TERMS AND CONDITIONS OF
RESTRICTED STOCK AWARDS GRANTED PURSUANT TO THE NON-EMPLOYEE DIRECTORS EQUITY
PROGRAM UNDER THE
MASCO CORPORATION 2005 LONG TERM STOCK INCENTIVE PLAN


These Terms and Conditions apply to an award to you of restricted stock (the
“Grant”) by the Board of Directors (the “Board”) of Masco Corporation. The grant
date, number of shares and vesting dates (“Grant Information”) are set forth
under “Restricted Awards Detail & History” located under the “Grants & Awards”
tab, and are incorporated herein by reference. By pressing “Acknowledge Grant”
and “I agree” you agree to accept the Grant, and you voluntarily agree to these
Terms and Conditions and the provisions of the Non-Employee Directors Equity
Program and the 2005 Long Term Stock Incentive Plan (the Program and the Plan
are referred to collectively as the “Plan”), and acknowledge that:


•
You have read and understand these Terms and Conditions, and are familiar with
the provisions of the Plan.

•
    You have received or have access to all of the documents referred to in
these Terms and Conditions.

•
    All of your rights to the Grant are embodied in these Terms and Conditions
and in the Plan, and there are no other commitments or understandings currently
outstanding with respect to any other grants of options, restricted stock,
phantom stock or stock appreciation rights, except as may be evidenced by
agreements duly executed by you and Masco Corporation.



Masco Corporation (the “Company”) and you agree that all of the terms and
conditions of the Grant (including the Grant Information) are set forth in these
Terms and Conditions and in the Plan. These Terms and Conditions together with
the Grant Information constitute your restricted stock award agreement (the
“Agreement”). Please read these documents and the related prospectus carefully.
Copies of the Plan and the prospectus as well as the Company’s latest annual
report to stockholders and proxy statement are available in the “Documents”
section of http://bnymellon.com/shareowner/equityaccess.


Certificates for the shares of stock evidencing the Restricted Shares (as
defined in the Plan) will not be issued but the shares will be registered in
your name in book entry form promptly after your acceptance of this award. You
will be entitled to vote and receive any cash dividends (net of required tax
withholding) on the Restricted Shares, but you will not be able to obtain a
stock certificate or sell, encumber or otherwise transfer the shares except in
accordance with the Plan.
                        
Provided since the date of the Grant you have continuously served as an Eligible
Director, as hereinafter defined, the restrictions on the shares will lapse in
installments until all shares are free of restrictions in each case based on the
initial number of shares. An Eligible Director is any Director of the Company
who is not an employee of the Company and who receives a fee for services


263225

--------------------------------------------------------------------------------





as a Director. If your term as an Eligible Director should be terminated by
reason of your death or permanent and total disability, or if following
retirement from your term as an Eligible Director you thereafter die, the
restrictions on all Restricted Stock will lapse and your rights to the shares
will become vested on the date of such termination. If your term as an Eligible
Director terminates by reason of retirement on or after normal retirement age as
specified in the Company’s Corporate Governance Guidelines, the restrictions
contained in the Grant shall continue to lapse in the same manner as though your
term had not terminated. If your term as an Eligible Director is terminated for
any reason other than death or permanent and total disability or retirement on
or after normal retirement age as specified in the Company’s Corporate
Governance Guidelines, while restrictions remain in effect, the Restricted Stock
that has not vested shall be automatically forfeited and transferred back to the
Company; provided, however, that a pro rata portion of the Restricted Stock
which would have vested on January 1 of the year following the year of such
termination shall vest on the date of termination, based upon the portion of the
year during which you served as an Eligible Director of the Company.


You agree not to engage in certain activities.


Notwithstanding the foregoing, if at any time you engage in an activity
following your termination of service which in the sole judgment of the Board is
detrimental to the interests of the Company, a subsidiary or affiliated company,
all Restricted Shares for which restrictions have not lapsed will be forfeited
to the Company. You acknowledge that such activity includes, but is not limited
to, “Business Activities” (as defined below).


In addition you agree, in consideration for the Grant, and regardless of whether
restrictions on shares subject to the Grant have lapsed, while you are a
Director of the Company and for a period of one year following any termination
of your term as a Director of the Company, other than a termination following a
Change in Control (as defined in the Plan), not to engage in, and not to become
associated in a “Prohibited Capacity” (as hereinafter defined) with any other
entity engaged in, any Business Activities and not to encourage or assist others
in encouraging any employee of the Company or any of its subsidiaries to
terminate employment or to become engaged in any such Prohibited Capacity with
an entity engaged in any Business Activities. “Business Activities” shall mean
the design, development, manufacture, sale, marketing or servicing of any
product or providing of services competitive with the products or services of
the Company or any subsidiary at any time while the Grant is outstanding, to the
extent such competitive products or services are distributed or provided either
(1) in the same geographic area as are such products or services of the Company
or any of its subsidiaries, or (2) to any of the same customers as such products
or services of the Company or any of its subsidiaries are distributed or
provided. “Prohibited Capacity” shall mean being associated with an entity as a
director, employee, consultant, investor or another capacity where (1)
confidential business information of the Company or any of its subsidiaries
could be used in fulfilling any of your duties or responsibilities with such
other entity, or (2) an investment by you in such other entity represents more
than 1% of such other entity’s capital stock, partnership or other ownership
interests.


Should you either breach or challenge in judicial, arbitration or other
proceedings the validity of any of the restrictions contained in the preceding
paragraph, by accepting this Grant you agree, independent of any equitable or
legal remedies that the Company may have and without limiting


2



--------------------------------------------------------------------------------





the Company’s right to any other equitable or legal remedies, to pay to the
Company in cash immediately upon the demand of the Company (1) the amount of
income realized for income tax purposes from this Grant, net of all federal,
state and other taxes payable on the amount of such income, but only to the
extent such income is realized from restrictions lapsing on shares on or after
your termination of your term as a Director of the Company or within the two
year period prior to the date of such termination, plus (2) all costs and
expenses of the Company in any effort to enforce its rights under this or the
preceding paragraph. The Company shall have the right to set off or withhold any
amount owed to you by the Company or any of its subsidiaries or affiliates for
any amount owed to the Company by you hereunder.


You agree to the application of the Company’s Dispute Resolution Policy.


Section 3 of the Plan provides, in part, that the Committee appointed by the
Board to administer the Plan shall have the authority to interpret the Plan and
Grant agreements, and decide all questions and settle all controversies and
disputes relating thereto. It further provides that the determinations,
interpretations and decisions of the Committee are within its sole discretion
and are final, conclusive and binding on all persons. In addition, you and the
Company agree that if for any reason a claim is asserted against the Company or
any of its subsidiaries or affiliated companies or any officer, employee or
agent of the foregoing (other than a claim involving non‑competition
restrictions or the Company’s, a subsidiary’s or an affiliated company’s trade
secrets, confidential information or intellectual property rights) which (1) is
within the scope of the Company’s Dispute Resolution Policy (the terms of which
are incorporated herein, as it shall be amended from time to time); (2) subverts
the provisions of Section 3 of the Plan; or (3) involves any of the provisions
of the Agreement or the Plan or the provisions of any other restricted stock
awards or option or other agreements relating to Company Common Stock or the
claims of yourself or any persons to the benefits thereof, in order to provide a
more speedy and economical resolution, the Dispute Resolution Policy shall be
the sole and exclusive remedy to resolve all disputes, claims or controversies
which are set forth above, except as otherwise agreed in writing by you and the
Company. It is our mutual intention that any arbitration award entered under the
Dispute Resolution Policy will be final and binding and that a judgment on the
award may be entered in any court of competent jurisdiction. Notwithstanding the
provisions of the Dispute Resolution Policy, however, the parties specifically
agree that any mediation or arbitration required by this paragraph shall take
place at the offices of the American Arbitration Association located in the
metropolitan Detroit area or such other location in the metropolitan Detroit
area as the parties might agree. The provisions of this paragraph: (a) shall
survive the termination or expiration of this Agreement, (b) shall be binding
upon the Company’s and your respective successors, heirs, personal
representatives, designated beneficiaries and any other person asserting a claim
based upon the Agreement, (c) shall supersede the provisions of any prior
agreement between you and the Company with respect to any of the Company’s
option, restricted stock or other stock-based incentive plans to the extent the
provisions of such other agreement requires arbitration between you and the
Company, and (d) may not be modified without the consent of the Company. Subject
to the exception set forth above, you and the Company acknowledge that neither
of us nor any other person asserting a claim described above has the right to
resort to any federal, state or local court or administrative agency concerning
any such claim and the decision of the arbitrator shall be a complete defense to
any action or proceeding instituted in any tribunal or agency with respect to
any dispute.




3



--------------------------------------------------------------------------------





You agree to comply with applicable tax requirements and to provide information
as requested.


You agree to comply with the requirements of applicable federal and other laws
with respect to withholding or providing for the payment of required taxes. You
also agree to promptly provide such information with respect to shares acquired
pursuant to the Grant, as may be requested by the Company or any of its
subsidiaries or affiliated companies.
 
This Agreement shall be governed by and interpreted in accordance with Michigan
law.


The headings set forth herein are for information purposes only and are not a
substantive part of these Terms and Conditions.




4

